         Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 1 of 20

 1
                                       UNITED STATES DISTRICT COURT
 2
                                   EASTERN DISTRICT OF CALIFORNIA
 3

 4
         SARINA ELAINE CLARK,                            No. 1:19-cv-01587-GSA
 5
                          Plaintiff,
 6
               v.                                        ORDER DIRECTING ENTRY OF
 7                                                       JUDGMENT IN FAVOR OF DEFENDANT
         ANDREW SAUL, Commissioner of Social             COMMISSIONER OF SOCIAL SECURITY
 8       Security,                                       AND AGAINST PLAINTIFF

 9                                                       (Doc. 21)
                          Defendant.
10

11

12            I.     Introduction

13            Plaintiff Sarina Elaine Clark (“Plaintiff”) seeks judicial review of a final decision of the

14   Commissioner of Social Security (“Commissioner” or “Defendant”) denying her application for

15   supplemental security income pursuant to Title XVI of the Social Security Act. The matter is before

16   the Court on the parties’ briefs which were submitted without oral argument to the Honorable Gary

17   S. Austin, United States Magistrate Judge.1 See Docs. 18, 21, 23. After reviewing the record the

18   Court finds that substantial evidence and applicable law support the ALJ’s decision. Plaintiff’s

19   appeal is therefore denied.

20            II.    Procedural Background

21            On September 11, 2015 Plaintiff filed an application for supplemental security income

22   claiming disability due to fibromyalgia, severe depression and anxiety, prolapsed uterus and

23   bladder prior to hysterectomy, rotator cuff tear, chronic thoracic spine and lower back pain, spinal

24   stenosis and neuropathy, osteoarthritis, chronic fatigue syndrome, bulging discs in neck, and

25   chronic muscle spasms. AR 67–68. The Commissioner denied the application initially on March

26   30, 2016, and on reconsideration on August 18, 2016. AR 67–81, 82–99.

27
     1
28    The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 6 and
     9.
                                                        1
       Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 2 of 20

 1
            Plaintiff requested a hearing which was held before an Administrative Law Judge (the
 2
     “ALJ”) on June 4, 2018. AR 34–66. Plaintiff was represented by counsel at the hearing. AR 34.
 3
     On January 10, 2019 the ALJ issued a decision denying Plaintiff’s application. AR 15–26. The
 4
     Appeals Council denied review on September 7, 2019. AR 1–6. On November 6, 2019 Plaintiff
 5
     filed a complaint in this Court. Doc. 1.
 6
            III.    Factual Background
 7
                    A.      Plaintiff’s Testimony
 8
            Plaintiff (born May 1970) had previous work experience as a cafeteria aid at an elementary
 9
     school, as an employee at target, a secretary at MDF service, an associate at CVS, self-employment
10
     at a nail salon, and taking inventory of goods at mini marts for Pro Inventory Auditing. AR 42–44.
11
     She did not lift more than 10 pounds. AR 44. She attended some college and completed manicurist
12
     training. AR 45. She stopped working as a manicurist because she became allergic to the product.
13
     AR 45. She experienced memory deterioration which had gotten worse in recent years, though she
14
     did not undergo any testing. AR 45–46.
15
            She lived in a one-story house with her husband, three adult children, one minor child and
16
     her father. AR 46. She cooked occasionally but nothing that took a lot of time. AR 47–48. She
17
     could not stand in one place for more than 30 minutes due to pain in her back, legs, neck and
18
     shoulders. AR 48. She grocery shopped using a motorized cart with her children accompanying
19
     her to do the heavy lifting and bagging. AR 48. She would have difficulty lifting and/or moving a
20
     container of milk off of a table in front of her with her right arm. AR 48–49. She could reach out
21
     in front of her to pick up something light, like a paper or a pen depending on the angle, but she had
22
     trouble reaching up. AR 50. She went to her son’s football games. AR 50. Often she would leave
23
     the game early or not go at all. AR 52. She could sit on a bench for 30 to 45 minutes before
24
     standing. AR 52. She didn’t go to parent/teacher conferences or other school activities because
25
     being in confined spaces around a bunch of people triggered her anxiety. AR 51. She drove when
26
     necessary and drove herself to the hearing about 30 miles from her home. AR 51. She would be
27
     uncomfortable driving 60 miles. AR 51.
28
            Her pain was present all the time. AR 53. Her average level of pain was a 7 out of 10 with

                                                       2
       Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 3 of 20

 1
     medication. AR 53. She was in bed all day every day. AR 54. Her neck and back pain travelled
 2
     throughout and was accompanied by a burning and numbing sensation. AR 54. Her fibromyalgia
 3
     was first diagnosed following a trigger point exam in 2011. AR 55. She underwent another trigger
 4
     point exam recently. AR 55. She was recently prescribed Lyrica for fibromyalgia. AR 55. The
 5
     only other treatment she had received for fibromyalgia was one prescription for Cymbalta, which
 6
     caused an allergic reaction. AR 55. She had fibromyalgia flare ups once a month causing her to
 7
     be bed ridden for seven days. AR 55.
 8
            Her concentration and memory issues had progressed to the point where she could not
 9
     remember what she was doing or looking for. AR 55. She relied on weekly pill bottles and phone
10
     reminders to take medication and attend appointments. AR 57. She could focus on a movie for 15
11
     to 20 minutes but couldn’t recall what happened if asked. AR 57. Her children did the chores. AR
12
     58. She experienced migraines three to four times a week at a pain intensity of 9 out of 10, which
13
     lasted about three hours requiring her to lay in a dark room with no noise. AR 58. Her irritable
14
     bowel syndrome was controlled with medication. AR 59. Her small fiber neuropathy affected her
15
     feet and had started moving into her upper extremities. AR 60.
16
                    B.      Vocational Expert
17
            The ALJ questioned the VE regarding a hypothetical claimant with Plaintiff’s vocational
18
     profile who could perform a range of light work with the following limitations: occasionally
19
     perform postural activities, occasionally reach above shoulder height with her right upper extremity
20
     but never reach overhead, never work in extreme cold or humidity, and would be limited to simple
21
     and routine tasks. AR 61–62. The VE testified that such an individual could not perform Plaintiff’s
22
     past work but could perform other jobs existing in significant numbers in the national economy:
23
     routing clerk, marker and cafeteria attendant. AR 62. If the individual would need to be reminded
24
     to stay on task by a supervisor once per half hour, no work would be available. AR 63. If the
25
     individual would have two unscheduled absences per month, no work would be available. AR 64.
26
     If the individual required three unscheduled breaks per day of 10-minute duration, no work would
27
     be available. AR 64. If the individual was limited to only occasional reaching in all directions with
28
     the right (dominant) upper extremity and needed the ability to sit and stand at will, no work would

                                                       3
         Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 4 of 20

 1
     be available. AR 64.
 2
                     C.      Consultative Examinations; Opinions2
 3
             On March 14, 2016, Dr. Van Kirk performed a consultative orthopedic examination of
 4
     Plaintiff. AR 588–594. Dr. Van Kirk reviewed no records other than “a consultation from a chronic
 5
     pain specialist without a name,” who assessed “chronic neck pain with left radiculopathy due to
 6
     multilevel cervical degenerative disease; cervical disc bulges with central canal stenosis on MRI
 7
     evidence causing bilateral suprascapular neuralgia.” AR 588. Dr. Van Kirk noted 25% reduced
 8
     right side grip strength; ability to squat only halfway; reduced cervical and lumbar spine ROM;
 9
     pain in cervical spine, right paracervical soft tissues, right shoulder girdle, thoracolumbar junction,
10
     and lumbar spine; reduced shoulder abduction, flexion, rotation and extension; absent reflexes in
11
     the bilateral brachioradialis and triceps, and no detected reflexes in the bilateral patella and achilles.
12
     AR 590–593. He diagnosed chronic cervical and thoracolumbar musculoligamentous strain/sprain
13
     and rotator cuff tendinitis of the right shoulder with possible tear. He opined that Plaintiff could
14
     perform a range of light work: stand and walk for six hours total in an eight-hour day; sit without
15
     restrictions; lift 10 pounds frequently and 20 occasionally; and occasionally perform postural
16
     activities. AR 593. He opined that she had no manipulative limitations with the left arm, and no
17
     fine manipulative limitations with the right arm. AR 593. As to right3 arm gross manipulation he
18
     opined she could perform occasional reaching and manipulation between 80 and 110 degrees but
19
     no overhead reaching or manipulation. AR 593. He opined that Plaintiff could not work in
20
     extremely cold or damp environments. AR 593.
21
             On July 9, 2018 Dr. Wagner performed a consultative internal medicine evaluation of
22
     Plaintiff. AR 1199–1204. He reviewed no records. AR 1199. He noted decreased ROM in the
23
     cervical spine and right shoulder with slightly decreased strength. AR 1201–02. He diagnosed
24
     thoracolumbar back pain and neck pain consistent with occasional musculoligamentous strain. AR
25

26   2
       Plaintiff’s claims discuss her physical condition, not her mental condition. Accordingly, the
     factual summary and analysis will focus on the same.
27   3
       As Plaintiff notes, Dr. Van Kirk appears to have erroneously stated “left arm” here, though it
28   seems apparent he meant right arm given that in the prior sentence he identified no limitations on
     the left and his diagnosis pertains to the right arm.
                                                          4
       Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 5 of 20

 1
     1203. He diagnosed right shoulder pain and noted a history of rotator cuff injury, but he did not
 2
     have the imaging studies. AR 1203. He indicated that Plaintiff’s complaints and findings were
 3
     typical of fibromyalgia but it was unclear if she met diagnostic criteria. AR 1203. He opined that
 4
     she could perform a range of medium work: stand and walk for one consecutive hour up to six
 5
     hours a day; sit for one consecutive hour up to eight hours a day; lift and carry 50 pounds
 6
     occasionally, 20 pounds frequently, and 10 pounds continuously; frequently perform some postural
 7
     activities and occasionally perform others; occasionally reach overhead on the right, frequently
 8
     perform other reaching on the right, and frequently push and pull on the right. AR 1203–1206.
 9
             On March 29, 2016, and August 12, 2016 non-examining state agency physicians S. Laiken
10
     and A. Khong reviewed Plaintiff’s medical file at the initial and reconsideration levels, respectively.
11
     AR 76–78; 94–95. Both opined that Plaintiff could perform a range of light work with some
12
     postural limitations and limited overhead reaching bilaterally. Id.
13
             Plaintiff’s daughter submitted an email describing her observations of Plaintiff and her
14
     limitations, including: that Plaintiff has difficulty lifting objects between 5 to 10 pounds; can’t stand
15
     to cook for longer than 10 minutes; has difficulty walking, showering, dressing, and bending to
16
     pick something up; must shift positions when sitting due to discomfort; can no longer do the things
17
     she used to do; requires assistance dressing, cooking, making her bed, putting shoes on, finding
18
     clothes, and other minor daily tasks; and is frequently too distracted by pain to follow a
19
     conversation. AR 329.
20
             IV.     Standard of Review, Generally
21
             Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the
22

23   Commissioner denying a claimant disability benefits.               “This court may set aside the

24   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on legal

25   error or are not supported by substantial evidence in the record as a whole.” Tackett v. Apfel, 180
26
     F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence within the
27
     record that could lead a reasonable mind to accept a conclusion regarding disability status. See
28

                                                         5
       Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 6 of 20

 1
     Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less than a
 2
     preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation omitted).
 3
     When performing this analysis, the court must “consider the entire record as a whole and may not
 4

 5   affirm simply by isolating a specific quantum of supporting evidence.” Robbins v. Social Security

 6   Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks omitted).

 7          If the evidence could reasonably support two conclusions, the court “may not substitute its
 8
     judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112
 9
     F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “[T]he court will not reverse an ALJ’s decision
10
     for harmless error, which exists when it is clear from the record that the ALJ’s error was
11
     inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d 1035,
12

13   1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

14          V.      The Disability Standard
15          To qualify for benefits under the Social Security Act, a plaintiff must establish that
            he or she is unable to engage in substantial gainful activity due to a medically
16
            determinable physical or mental impairment that has lasted or can be expected to
17          last for a continuous period of not less than twelve months. 42 U.S.C. §
            1382c(a)(3)(A). An individual shall be considered to have a disability only if . . .
18          his physical or mental impairment or impairments are of such severity that he is not
            only unable to do his previous work, but cannot, considering his age, education, and
19          work experience, engage in any other kind of substantial gainful work which exists
20          in the national economy, regardless of whether such work exists in the immediate
            area in which he lives, or whether a specific job vacancy exists for him, or whether
21          he would be hired if he applied for work.

22                  42 U.S.C. §1382c(a)(3)(B).

23          To achieve uniformity in the decision-making process, the Commissioner has established a

24   sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§ 416.920(a)-

25   (f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding that the

26   claimant is or is not disabled. 20 C.F.R. §§ 416.927, 416.929.

27          Specifically, the ALJ is required to determine: (1) whether a claimant engaged in substantial

28   gainful activity during the period of alleged disability, (2) whether the claimant had medically


                                                       6
       Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 7 of 20

 1
     determinable “severe impairments,” (3) whether these impairments meet or are medically
 2
     equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P, Appendix 1, (4)
 3
     whether the claimant retained the residual functional capacity (“RFC”) to perform his past relevant
 4
     work, and (5) whether the claimant had the ability to perform other jobs existing in significant
 5
     numbers at the national and regional level. 20 C.F.R. § 416.920(a)-(f). While the Plaintiff bears
 6
     the burden of proof at steps one through four, the burden shifts to the commissioner at step five to
 7
     prove that Plaintiff can perform other work in the national economy, given her RFC, age, education
 8
     and work experience. Garrison v. Colvin, 759 F.3d 995, 1011 (9th Cir. 2014).
 9
            VI.     The ALJ’s Decision
10
            At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity since
11
     her application date of September 11, 2015. AR 17. At step two, the ALJ found that Plaintiff had
12
     the following severe impairments: degenerative disc disease; degenerative changes to left knee;
13
     degenerative changes to right shoulder; borderline intellectual functioning; obesity; and
14
     fibromyalgia. AR 17. At step three, the ALJ found that Plaintiff did not have an impairment or
15
     combination of impairments that met or medically equaled the severity of one of the impairments
16
     listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. AR 19. Prior to step four, the ALJ evaluated
17
     Plaintiff’s residual functional capacity (RFC), and concluded that Plaintiff had the RFC to perform
18
     light work as defined in 20 C.F.R. 404.1567(b) and 416.967(b), with the following limitations:
19
     occasional performance of postural activities but no climbing ladders or scaffolds; occasional above
20
     shoulder reaching and no overhead reaching with the right upper extremity; no exposure to extreme
21
     cold or humidity; and limited to simple and routine tasks. AR 20. At step four, considering
22
     Plaintiff’s RFC, the ALJ found that Plaintiff could not perform any past relevant work. AR 24. At
23
     step five, in reliance on the VE’s testimony, the ALJ found that Plaintiff could perform other jobs
24
     existing in significant numbers in the national economy, to wit: routing clerk, marker and cafeteria
25
     attendant. AR 25. Accordingly, the ALJ found that Plaintiff had not been under a disability since
26
     her application date of September 11, 2015. AR 26.
27
            VII.    Issues Presented
28
            Plaintiff asserts three claims of error. First, Plaintiff contends that the ALJ erred in failing

                                                        7
       Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 8 of 20

 1
     to provide necessary background information to the consultative examiners regarding Plaintiff’s
 2
     physical impairments, and erroneously relied on her own lay interpretation of the clinical findings
 3
     which were not furnished to the experts in assessing Plaintiff’s RFC. Br. at 11, Doc. 18. Second,
 4
     Plaintiff contends that the ALJ failed to include work-related limitations in the RFC consistent with
 5
     the nature and intensity of Plaintiff’s limitations and failed to offer clear and convincing reasons
 6
     for discounting Plaintiff’s subjective complaints. Id. at 15. Finally, Plaintiff contends that the ALJ
 7
     failed to properly evaluate the third-party witness statement provided by her daughter. Id. at 18.
 8
                    A.      Providing Background Information To Consultative
 9                          Examiners
10                          1.      Applicable Law

11          Before proceeding to step four, the ALJ must first determine the claimant’s residual

12   functional capacity. Nowden v. Berryhill, No. EDCV 17-00584-JEM, 2018 WL 1155971, at *2

13   (C.D. Cal. Mar. 2, 2018). The RFC is “the most [one] can still do despite [his or her] limitations”

14   and represents an assessment “based on all the relevant evidence.” 20 C.F.R. §§ 404.1545(a)(1),

15   416.945(a)(1). The RFC must consider all of the claimant’s impairments, including those that are

16   not severe. 20 C.F.R. §§ 416.920(e), 416.945(a)(2); Social Security Ruling (“SSR”) 96–8p.

17          A determination of residual functional capacity is not a medical opinion, but a legal decision

18   that is expressly reserved for the Commissioner. See 20 C.F.R. §§ 404.1527(d)(2) (RFC is not a

19   medical opinion), 404.1546(c) (identifying the ALJ as responsible for determining RFC). “[I]t is

20   the responsibility of the ALJ, not the claimant’s physician, to determine residual functional

21   capacity.” Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir. 2001). In doing so, the ALJ must

22   determine credibility, resolve conflicts in medical testimony and resolve evidentiary ambiguities.

23   Andrews v. Shalala, 53 F.3d 1035, 1039–40 (9th Cir. 1995).

24           “In determining a claimant’s RFC, an ALJ must consider all relevant evidence in the record

25   such as medical records, lay evidence and the effects of symptoms, including pain, that are

26   reasonably attributed to a medically determinable impairment.” Robbins, 466 F.3d at 883. See also

27   20 C.F.R. § 404.1545(a)(3) (residual functional capacity determined based on all relevant medical

28   and other evidence). “The ALJ can meet this burden by setting out a detailed and thorough

                                                        8
         Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 9 of 20

 1
     summary of the facts and conflicting evidence, stating his interpretation thereof, and making
 2
     findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (quoting Cotton v. Bowen, 799
 3
     F.2d 1403, 1408 (9th Cir. 1986)).
 4
                            2.      CE Opinion
 5
             Plaintiff contends that the ALJ erred by adopting the opinions of the consultative examiners,
 6
     Drs. Van Kirk and Wagner, despite the fact that they were not provided Plaintiff’s medical records
 7
     for review. Br. at 13. Plaintiff relies on regulations requiring the agency to provide consultative
 8
     examiners with “any necessary background information” about a claimant’s condition, which some
 9
     courts have interpreted to mean medical records. Id. (citing 20 C.F.R. 404.1517, 20 C.F.R.
10
     416.917). Plaintiff’s argument is unpersuasive.
11
             The regulations require “necessary background” information, not necessarily medical
12
     records.    As Defendant underscores, Plaintiff’s interpretation of “necessary background
13
     information” under 20 C.F.R. 404.1517 tends to contravene existing Ninth Circuit precedent.4 See
14
     Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (CE’s “opinion alone constitutes
15
     substantial evidence, because it rests on his own independent examination . . .”); Castaneda v.
16
     Astrue, 344 F. App’x 396, 398 (9th Cir. 2009) (unpublished) (“Even assuming Dr. Cunningham
17
     did not review Castaneda’s October 2003 MRI, the ALJ did not err in considering Dr.
18
     Cunningham’s report. Dr. Cunningham’s assessment rested on his own independent examination
19
     of Castaneda and was consistent with the record as a whole.”). Although Plaintiff does identify
20
     some unpublished district court case law interpreting “necessary background information” to mean
21
     medical records, the cases are factually distinguishable and nearly all stop short of affirmatively
22
     4
       It’s worth noting, however, that Defendant is mistaken to the extent he suggests that the oft-quoted
23   language from Tonapetyan, taken in isolation, can justify reliance on a single CE examination and
24   associated opinion at the expense of the overall record. Such a view would contravene other well-
     established law that the RFC is based on all evidence in the record, not a single examination. See,
25   e.g, 20 C.F.R. § 404.1545(a)(3) (residual functional capacity determined based on all relevant
     medical and other evidence); Castaneda v. Astrue, 344 F. App’x 396, 398 (9th Cir. 2009) (finding
26   that the CE’s opinion constituted substantial evidence where his “assessment rested on his own
     independent examination of Castaneda and was consistent with the record as a whole.”); Thomas
27   v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (“The opinions of non-treating or non-examining
28   physicians may also serve as substantial evidence when the opinions are consistent with
     independent clinical findings or other evidence in the record.”).
                                                        9
      Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 10 of 20

 1
     holding that an ALJ necessarily commits reversable error by according weight to the opinion of a
 2
     CE who did not review medical records.
 3
            Three of Plaintiff’s cited cases involved reversal of an ALJ’s decision to adopt the opinion
 4
     of a CE over the contrary opinion of a treating physician or other examining opinion. See Br. at
 5
     13-14 (citing Turk v. Berryhill, No. 2:17-CV-00767 AC, 2018 WL 3363738, at *5 (E.D. Cal. July
 6
     10, 2018); Valle v. Astrue, No. CV 08-4389-MAN, 2010 WL 669100, at *7 (C.D. Cal. Feb. 23,
 7
     2010)); Peacock v. Comm’r of Soc. Sec. Admin., No. CV-17-00523-PHX-BSB, 2018 WL 2753151,
 8
     at *7 (D. Ariz. June 8, 2018)). In Turk, for example, the Court acknowledged Ninth Circuit case
 9
     law holding that an ALJ can rely on the opinion of a CE when that opinion is consistent with the
10
     record as a whole, even when the CE did not review medical records. The Court nevertheless found
11
     that the CE’s opinion was not consistent with the record as a whole. The Court found that, at least
12
     with respect to a limitation about which the CE and the plaintiff’s treating physician disagreed (such
13
     as the need for a cane), it was error for the ALJ to give the CE’s opinion greater weight than the
14
     treating physician when the CE did not have access to pertinent medical records concerning that
15
     limitation:
16
            The ALJ gave ‘substantial weight’ to the CE, Dr. Dale Van Kirk, who opined as to
17          plaintiff’s limitations following a June 2015 post-hearing consultative examination.
            In completing his consultative exam, Dr. Van Kirk apparently did not review
18
            plaintiff's medical records. Dr. Van Kirk opined that plaintiff does not need a cane,
19          in contrast to the opinion of Dr. Blando and notes from plaintiff's treating
            physicians. Although Dr. Van Kirk’s opinion was based on his personal
20          examination, the court agrees with plaintiff that his ultimate recommendations may
            have been altered had he had access to plaintiff's medical records. While the
21          Commissioner correctly cites Ninth Circuit case law stating that even when a
            consultative examiner does not review a petitioner’s medical record, the ALJ may
22
            rely on that CE where the report is based on the CE’s own observations and is
23          consistent with the record as a whole, that principle is inapplicable here. At least
            with respect to the issue of the need for a cane, the Dr. Van Kirk’s opinion was not
24          ‘consistent with the record as a whole. It stands in conflict with treating physician
            notes and the findings of Dr. Blando. Because Dr. Van Kirk did not have access to
25          or review any of plaintiff's medical records, the ALJ erred in allowing it to override
            notes from treating physicians and giving it such great weight with respect to
26
            plaintiff’s orthopedic limitations.
27

28

                                                       10
      Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 11 of 20

 1
     Turk, 2018 WL 3363738, at *5 (citations omitted) (emphasis added). Here, by contrast, the CEs’
 2
     opinions were the only examining opinions of record and there was no contrary opinion at issue.
 3
            In another case cited by Plaintiff, the court’s conclusion that the CE was not provided
 4

 5   “necessary background information” was partially predicated on the CE’s own statement that he

 6   needed access to the claimant’s psychiatric hospitalization records in order to properly evaluate the

 7   claimant, records which the ALJ did not provide. Pamela E. v. Saul, No. 4:19-CV-00004-SLG,
 8
     2019 WL 6257728, at *13 (D. Alaska Nov. 22, 2019). Similarly in Fradenburg, “both of the
 9
     medical experts found the record before them inadequate for proper evaluation.” Fradenburg v.
10
     Astrue, No. CIV S-09-3064 DAD, 2011 WL 1253658, at *6 (E.D. Cal. Mar. 30, 2011). Here, the
11
     CEs made no such statement.
12

13          Plaintiff also cites Ladue, in which the court found that the ALJ improperly accorded

14   considerable weight to a CE’s opinion. Ladue v. Chater, No. C-95-0754 EFL, 1996 WL 83880, at
15   *5 (N.D. Cal. Feb. 16, 1996). There, the court’s conclusion that the CE was not provided necessary
16
     background information appeared to be partially predicated on the fact that the CE’s notes revealed
17
     a misunderstanding about the claimant’s medical history. See id (noting that the CE “was aware
18
     that Plaintiff was on Elavil but incorrectly guessed that it was for depression instead of arthritis.
19

20   This lack of information might have frustrated the purpose of the consultation . . .”). Here, by

21   contrast, there is no evidence that the CE’s lack of medical records caused any similar

22   misunderstandings about the nature of Plaintiff’s condition or treatment.
23          Plaintiff also cites Peacock, in which the court found that a failure to provide medical
24
     records to a CE constituted reversible error. Peacock v. Commr. of Soc. Sec. Administration, 2018
25
     WL 2753151, at *7 (D. Ariz. June 8, 2018). The court acknowledged defendant’s reliance on
26
     Castenada for the proposition that a CE’s opinion can constitute substantial evidence even when
27

28   the CE does not review medical records. The court found Castenada inapplicable, however, insofar


                                                       11
      Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 12 of 20

 1
     as Castenada held that a CE need not review medical records, which does not speak to the ALJ’s
 2
     separate obligation to provide those medical records, an obligation which the court concluded arose
 3
     under 20 C.F.R. 416.917, and which the ALJ violated. Id. Peacock is not binding precedent, and
 4

 5   the Court does not find it persuasive insofar as it drew a distinction between the ALJ’s duty to

 6   provide medical records and the CE’s obligation to review them, concluding that the former

 7   obligation exists even if the latter does not. It would seem incongruous to hold that an ALJ commits
 8
     reversible error by not providing records to a CE when, as Castenada holds, the CE need not review
 9
     them.
10
             Next, Plaintiff makes a factual argument as to why the lack of access to pertinent records
11
     undermined the reliability or persuasiveness of the CE’s opinions. Plaintiff contends that the CEs
12

13   did not have evidence that would be critical to an assessment of the severity and limiting effects of

14   Plaintiff’s impairments, including “imaging of the right shoulder revealing degenerative changes,
15   tendinopathy, and edema in the right shoulder joint (Ar. 571), imaging of the left knee revealing
16
     osteoarthritis changes (Ar. 532), multiple MRI and x-rays of the cervical spine revealing disc
17
     bulges, stenosis, neuroforaminal narrowing, and facet hypertrophy (Ar. 527, 641, 784), a
18
     recommendation for surgery if Plaintiff successfully lost 75 pounds and optimized her medical
19

20   conditions (Ar. 597), abnormal nerve conduction testing (Ar. 598), and nerve biopsy findings

21   revealing small fiber neuropathy. AR 956, 966.”

22           Plaintiff overlooks that the non-examining physicians did have access to these records at
23   the initial and/or reconsideration levels, save for the pre-application shoulder MRI from September
24
     2014, and the records from LAGS which are addressed below. The non-examining physicians had
25
     access to the knee imaging study dated January 2015 (AR 532), two of the three spinal MRIs dated
26
     December 2015 and March 2015 (AR 527 and 641), the surgery recommendation dated February
27

28   2016 (AR 597), and the abnormal nerve conduction study dated March 2016 (AR 598). See AR


                                                       12
         Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 13 of 20

 1
     71–72, 88–89 (describing review of records from 2015 through July 2016). Thus, the ALJ did not
 2
     reach her own conclusions about these records without the aid of a medical expert. The ALJ
 3
     appropriately gave corroborative weight to the assessments of the non-examining state agency
 4

 5   physicians who reviewed these records, a conclusion which was buttressed by the consistent

 6   conclusions of the CEs upon independent examination. See Castaneda, 344 F. App’x at 398

 7   (finding that the ALJ’s decision was supported by substantial evidence where the CE did not review
 8
     the medical records, but the non-examining physicians did).
 9
               Plaintiff also contends that the ALJ improperly undertook to interpret clinical findings from
10
     LAGS Spine and Sportscare without the aid of a medical expert. Plaintiff’s cited caselaw, however,
11
     largely involved an ALJ independently interpreting imaging findings which does not support the
12

13   notion that examination findings from a pain management and sports care clinic constitute “raw

14   medical data” unsusceptible to a lay understanding.
15             Finally, Plaintiff contends the ALJ erred in focusing on the normal findings from LAGS
16
     while “wholly fail[ing] to acknowledge abnormal nerve conduction testing, positive small fiber
17
     neuropathy, or repeated examination findings of reduced range of motion in the cervical spine,
18
     positive Spurling test, reduced strength in the right wrist and shoulder, abnormal sensation in the
19

20   C4-C6 dermatomes, decreased reflexes on the right, pain with right shoulder range of motion, and

21   tenderness to palpation over the biceps tendon, AC joint, and trapezius” as well as “examination of

22   the lumbar spine reveal[ing] abnormal range of motion and pain, positive straight leg raise on the
23   left, positive Patrick test bilaterally, and positive Reverse Thomas test bilaterally.” Br. at 14 (citing
24
     AR 915, 925–64, 956, 970–71, 984, 988–89, 993–94, 998–99, 1003–04). To the contrary, the
25
     ALJ’s opinion is replete with instances where she acknowledged most of the findings Plaintiff
26
     draws attention to from other examinations of record or from LAGS itself.5 Thus, to the extent
27

28   5
         See AR 19 (noting “sensory deficit in a cervical spine dermatome, slight motor weakness in the
                                                         13
      Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 14 of 20

 1
     Plaintiff is contending the ALJ offered a selective interpretation of the record, that contention is not
 2
     accurate. Moreover, there is no reason to believe that the examinations or opinions of Drs. Van
 3
     Kirk or Wagner would have been affected if they had access to records from LAGS, records which
 4

 5   established many of the same examination findings that Drs. Van Kirk or Wagner observed

 6   themselves.

 7          Thus, the ALJ did not err in according weight to the opinions of the CEs without first
 8
     providing them medical records for review.
 9
                    B.      Plaintiff’s Subjective Complaints
10
                            1.      Applicable Law
11
            The ALJ is responsible for determining credibility,6 resolving conflicts in medical
12

13   testimony and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). A

14   claimant’s statements of pain or other symptoms are not conclusive evidence of a physical or mental
15   impairment or disability. 42 U.S.C. § 423(d)(5)(A); Soc. Sec. Rul. 16-3p.
16
            An ALJ performs a two-step analysis to determine whether a claimant’s testimony regarding
17
     subjective pain or symptoms is credible. See Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir.
18
     2014); Smolen, 80 F.3d at 1281; S.S.R 16-3p at 3. First, the claimant must produce objective
19

20

21   right upper extremity, and decrease range of motion in both areas.”) (citations omitted); AR 22
     (noting that Drs. Van Kirk and/or Wagner reported “cervical spine range of motion at about 50-
22   60% normal and lesser diminution in the lumbar spine,” reported “significantly reduced right
     shoulder range of motion,” reported “some reflex deficits,” reported “limited range of motion in
23   the cervical and lumbar spine and right shoulder on examination” and reported “4+/5 strength in
24   the right shoulder.”); AR 23 (noting records from Dr. Pannu at Family Health services reflect
     “straight leg raising is essentially always listed as positive at 30 degrees,” that “there are frequent
25   notations of decreased range of motion in the cervical spine and lumbar spine . . .”); AR 23 (noting
     records from LAGS reflect “reductions in range of motion in the neck, back, and right shoulder.”).
26   6
       Social Security Ruling 16-3p applies to disability applications heard by the agency on or after
     March 28, 2016. Ruling 16-3p eliminated the use of the term “credibility” to emphasize that
27   subjective symptom evaluation is not “an examination of an individual’s character” but an endeavor
28   to “determine how symptoms limit ability to perform work-related activities.” S.S.R. 16-3p at 1-
     2.
                                                        14
      Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 15 of 20

 1
     medical evidence of an impairment that could reasonably be expected to produce some degree of
 2
     the symptom or pain alleged. Garrison, 759 F.3d at 1014; Smolen, 80 F.3d at 1281–82. If the
 3
     claimant satisfies the first step and there is no evidence of malingering, the ALJ must “evaluate the
 4

 5   intensity and persistence of [the claimant’s] symptoms to determine the extent to which the

 6   symptoms limit an individual’s ability to perform work-related activities.” S.S.R. 16-3p at 2.

 7          An ALJ’s evaluation of a claimant’s testimony must be supported by specific, clear and
 8
     convincing reasons. Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir. 2014); see also S.S.R. 16-3p
 9
     at *10. Subjective pain testimony “cannot be rejected on the sole ground that it is not fully
10
     corroborated by objective medical evidence,” but the medical evidence “is still a relevant factor in
11
     determining the severity of claimant’s pain and its disabling effects.” Rollins v. Massanari, 261
12

13   F.3d 853, 857 (9th Cir. 2001); SSR 16-3p (citing 20 C.F.R. § 404.1529(c)(2)).

14          The ALJ must examine the record as a whole, including objective medical evidence; the
15   claimant’s representations of the intensity, persistence and limiting effects of his symptoms;
16
     statements and other information from medical providers and other third parties; and, any other
17
     relevant evidence included in the individual’s administrative record. S.S.R. 16-3p at 5
18
                            2.     Analysis
19

20          Here, the ALJ found that Plaintiff’s medically determinable impairments could reasonably

21   be expected to cause the alleged symptoms and found no malingering. AR 20. Thus, the ALJ was

22   required to articulate clear and convincing reasons before rejecting Plaintiff’s reported symptoms.
23   Laborin v. Berryhill, 867 F.3d 1151, 1155 (9th Cir. 2017). The ALJ did so finding Plaintiff’s
24
     allegedly disabling symptoms inconsistent with various medical and non-medical evidence.
25
            First, Plaintiff takes issue with the ALJ’s observation that many of her medically
26
     determinable impairments did not always prevent her from working, such as obesity and
27

28   degenerative changes. At least with respect to her obesity impairment, Plaintiff does not contest


                                                       15
      Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 16 of 20

 1
     the validity of the ALJ’s reasoning. As to her degenerative conditions, Plaintiff reasonably
 2
     observes that degenerative conditions, by their very definition, get worse over time. Thus, the mere
 3
     fact that those degenerative conditions did not previously prevent her from working does not
 4

 5   support an inference that they would never prevent her from working in the future. Nevertheless,

 6   the ALJ observed in the very next paragraph that the objective evidence reflected primarily age-

 7   consistent degenerative changes in her back and shoulder, an observation which Plaintiff does not
 8
     contest. Although subjective pain testimony “cannot be rejected on the sole ground that it is not
 9
     fully corroborated by objective medical evidence,” the medical evidence “is still a relevant factor
10
     in determining the severity of claimant’s pain and its disabling effects.” Rollins v. Massanari, 261
11
     F.3d 853, 857 (9th Cir. 2001); SSR 16-3p (citing 20 C.F.R. § 404.1529(c)(2)). Irrespective of
12

13   whether Plaintiff’s degenerative changes previously prevented her from working, the ALJ

14   appropriately observed that objective medical evidence demonstrated primarily age-consistent
15   degenerative changes.
16
             Second, Plaintiff takes issue with the ALJ’s observation that she benefited from treatment
17
     such as injection therapy and medication. Plaintiff cites other records she contends establish that
18
     her pain was “at best only partially, temporarily abated by treatments.” Br. at 12 (citing AR 968,
19

20   1001, 1077). One of the records Plaintiff cites reflects that her pain was improved by heat, massage,

21   and medications, that the severity of her pain was 5/10 with medication and 8/10 without

22   medication, and that she was receiving the “lowest effective dose of pain medication.” AR 968.
23   Another record Plaintiff cites reflects pain level 6/10 with medication and 10/10 without. AR 1001.
24
     The third record reflects that Plaintiff received “more than 50% relief from pain for three weeks”
25
     following bilateral lumbar fact joint blocks, after which the pain returned and her doctor scheduled
26
     her for additional bilateral lumbar facet joint blocks. AR 1077. Although these records do not
27

28   reflect that treatment completely resolved Plaintiff’s pain conditions, the ALJ made no such


                                                       16
      Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 17 of 20

 1
     contention, nor did the ALJ completely disregard her subjective symptomology. Rather, the ALJ
 2
     accurately observed that Plaintiff benefitted from treatment, and made some accommodation in
 3
     Plaintiff’s RFC for her continued pain. The ALJ limited her to a reduced range of light work with
 4

 5   occasional postural activities, occasional above shoulder reaching with the right arm, and no

 6   overhead reaching with the right arm. The records cited by Plaintiff do not establish that her pain

 7   conditions warranted a more restrictive RFC. See Jamerson v. Chater, 112 F.3d 1064, 1066 (9th
 8
     Cir. 1997) (noting that if the evidence could reasonably support two conclusions, the court “may
 9
     not substitute its judgment for that of the Commissioner” and must affirm the decision.).
10
            Additionally, Plaintiff disputes the ALJ’s assertion that her subjective complaints are
11
     contradicted by the fact that she told Dr. Wagner she cooks, cleans, drives, shops, and performs her
12

13   own activities of daily living without assistance. Plaintiff observes that “as the ALJ acknowledged,

14   more detailed reports of Plaintiff’s activities reveal that, while she performed self-care
15   independently, she often required assistance to complete cooking, cleaning, and shopping.” AR
16
     21, 589. Indeed, the evidence regarding her daily activities was mixed. However, the ALJ did not
17
     merely provide a generalized statement regarding Plaintiff’s daily activities, but canvassed the
18
     evidence including Plaintiff’s reports to her treating providers, to the consultative examiner, and at
19

20   the administrative hearing, some of which were conflicting. Though the ALJ made no finding that

21   Plaintiff’s daily activities met the threshold for transferable work skills, the ALJ appropriately

22   resolved the conflicting testimony in reaching an RFC that accounted for some pain limitations
23   while not fully embracing Plaintiff’s self-reported debilitating pain. See Valentine v. Commissioner
24
     Social Sec. Admin., 574 F.3d 685, 693 (9th Cir. 2009) (finding the ALJ satisfied the “clear and
25
     convincing” standard for an adverse credibility determination where claimant engaged in
26
     “gardening and community activities . . . evidence [which] did not suggest Valentine could return
27

28   to his old job,” but “did suggest that Valentine’s later claims about the severity of his limitations


                                                       17
      Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 18 of 20

 1
     were exaggerated.”); Bunnell v. Sullivan, 947 F.2d 341, 345–46 (9th Cir. 1991) (en banc) (noting
 2
     that an ALJ appropriately considers inconsistency of the claimant’s statements in reaching a
 3
     credibility determination).
 4

 5          Plaintiff also disputes the ALJ’s contention that she was not a candidate for surgery. As

 6   Plaintiff underscores, the ALJ was mistaken. A treating provider did state that she needed surgery,

 7   but that she would have to lose weight and otherwise optimize her medical condition first. The
 8
     ALJ erred to the extent she suggested Plaintiff’s treatment was conservative, when the record does
 9
     indeed reflect a recommendation for surgery. Nevertheless, the error does not warrant reversal as
10
     the ALJ identified other independently clear and convincing reasons for discounting Plaintiff’s
11
     subjective symptomology, as described above. See Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th
12

13   Cir. 2008) (“[T]he court will not reverse an ALJ’s decision for harmless error, which exists when

14   it is clear from the record that the ALJ’s error was inconsequential to the ultimate nondisability
15   determination.”) (citations and internal quotation marks omitted).
16
                    C.      Third Party Report
17
                            1.     Applicable Law
18
            “[F]riends and family members in a position to observe a claimant’s symptoms and daily
19

20   activities are competent to testify to her condition.” Dodrill v. Shalala, 12 F.3d 915, 918–19 (9th

21   Cir. 1993). Disregarding lay evidence without comment violates the regulatory provision that the

22   Commissioner will evaluate evidence from nonmedical sources. 20 C.F.R. §§ 404.1513(a)(4),
23   416.913(a)(4). However, “[a]n ALJ need only give germane reasons for discrediting the testimony
24
     of lay witnesses.” Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005). Inconsistency with
25
     medical evidence is a germane reason. Id. An ALJ also provides germane reasons for rejecting
26
     testimony when the lay witness’s testimony is substantively similar to other subjective testimony
27

28   that has already been validly rejected. Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694


                                                      18
      Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 19 of 20

 1
     (9th Cir. 2009).
 2
                             2.      Analysis
 3
             Plaintiff’s daughter submitted an email describing her observations of Plaintiff and her
 4

 5   limitations, including: that Plaintiff has difficulty lifting objects between 5 to 10 pounds; can’t stand

 6   to cook for longer than 10 minutes; has difficulty walking, showering, dressing, and bending to

 7   pick something up; must shift positions when sitting due to discomfort; can no longer do the things
 8
     she used to do; requires assistance dressing, cooking, making her bed, putting shoes on, finding
 9
     clothes, and other minor daily tasks; and is frequently too distracted by pain to follow a
10
     conversation. AR 329.
11
             The ALJ discounted this third-party statement because it did not “comport with the
12

13   cumulative evidence.” AR 24. The ALJ accorded it some weight but did not accept it “to the extent

14   [it] suggest[s] work limitations greater than reflected in my residual functional capacity
15   assessment.” Id. Plaintiff contends that the ALJ’s explanation “fails to scratch the surface of the
16
     analysis required in the regulations.” Br. at 19. Indeed, the ALJ’s direct discussion of the third-
17
     party statement was quite brief. However, the third-party statement largely echoes Plaintiff’s own
18
     subjective statements, and Plaintiff offers little discussion of what additional information is
19

20   contained in the third-party report that warranted separate discussion beyond what the ALJ offered

21   throughout the RFC analysis. See Lewis v. Apfel, 236 F.3d 503, 511–12 (9th Cir. 2001) (“While

22   the ALJ, in dismissing the family members’ testimony, did not specify any inconsistent ‘prior
23   recorded statements,’ he did note some arguably contradictory testimony at other points in his
24
     decision . . . He observed, for example, that Lewis jogged, golfed, bicycled, played softball once a
25
     week, attended church, occasionally bowled with friends, cleaned, and vacuumed . . . In all, the
26
     ALJ at least noted arguably germane reasons for dismissing the family members’ testimony, even
27

28   if he did not clearly link his determination to those reasons.) (emphasis added).


                                                         19
      Case 1:19-cv-01587-GSA Document 25 Filed 03/23/21 Page 20 of 20

 1
            Because the third-party statement largely echoed Plaintiff’s own subjective complaints, the
 2
     ALJ’s analysis of the latter was equally applicable to the former. See Valentine v. Comm’r Soc.
 3
     Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (“In light of our conclusion that the ALJ provided
 4

 5   clear and convincing reasons for rejecting Valentine’s own subjective complaints, and because Ms.

 6   Valentine’s testimony was similar to such complaints, it follows that the ALJ also gave germane

 7   reasons for rejecting her testimony.”).
 8
            VIII. Order
 9
            For the reasons stated above, the Court finds that substantial evidence and applicable law
10
     support the ALJ’s conclusion that Plaintiff was not disabled. Accordingly, Plaintiff’s appeal from
11
     the administrative decision of the Commissioner of Social Security is denied. The Clerk of Court
12

13   is directed to enter judgment in favor of Defendant Andrew Saul, Commissioner of Social Security,

14   and against Plaintiff Sarina Clark.
15

16
     IT IS SO ORDERED.
17
        Dated:     March 22, 2021                            /s/ Gary S. Austin
18                                                   UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28

                                                     20
